Citation Nr: 1636165	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  12-31 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a respiratory disability, claimed as asthma.

2. Entitlement to service connection for thyroid cancer.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2014, a videoconference hearing was held before the undersigned.  A transcript is associated with the record. 

In January and July 2015, these matters were remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The July 2015 remand requested a VA examination to determine the nature and etiology of the Veteran's thyroid cancer and respiratory disorders.  A VA examination was conducted in February 2016.  A VA opinion was subsequently obtained in February 2016.  The examiner found the likely etiology of the Veteran's thyroid cancer and respiratory disorder is unknown.  The examiner conceded that asbestos exposure was shown; however, the examiner gave no opinion as to whether the cancer or respiratory disorder was due to asbestos exposure.  Therefore, the VA opinions were inadequate and an addendum is necessary. 


Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the February 2016 VA examiner for an addendum opinion.  The claims file must be reviewed by the examiner.  If the original examiner is not available, the claims file should be forwarded to an examiner of similar qualifications to obtain the requested addendum.  If a new examination is deemed necessary to respond to the request, one should be scheduled.

The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's diagnosed thyroid cancer or respiratory disorder was (a) incurred in active service or (b) caused or aggravated by in-service asbestos exposure.  The examiner must cite relevant evidence from the claims file and indicate how the evidence supports his or her decision.

The electronic claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If the examiner is unable to render the requested opinion(s) without resorting to speculation, he or she must so state.  A complete explanation for such a finding must be provided rationale. 

2.  Then, readjudicate the claims.  If either remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




